DETAILED ACTION
This action is in response to the Response After Final Action 07/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 9, 11 – 17, 19 – 20 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “applying, by a slope compensation circuit, a first slope compensation to an input current of a buck-boost converter in a first mode in which the buck-boost converter is operating in a discontinuous conduction mode (DCM), the first mode being a first buck-boost mode that follows a buck mode (BB-buck mode) and the first mode having a first duty cycle, the first slope compensation comprising a first slope percentage; detecting, by a USB controller, a transition of the buck-boost converter from the first mode to a second mode, the second mode being a second buck-boost mode and the second mode having a second duty cycle that is less than the first duty cycle”. 

The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “cause the slope compensation circuit to apply a first slope compensation to the input current in a first mode in which the buck-boost converter is operating in a discontinuous conduction mode (DCM), the first mode being a first buck-boost mode that follows a buck mode (BB-buck mode) and the first mode having a first duty cycle, the first slope compensation comprising a first slope percentage; detect a transition of the buck-boost converter from the first mode to a second mode, the second mode being a second buck-boost mode and the second mode having a second duty cycle that is less than the first duty cycle”. 
The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “cause the slope compensation circuit to apply a first slope compensation to the input current in a first mode in which the buck-boost converter is operating in a discontinuous conduction mode (DCM), the first mode being a first buck-boost mode that follows a buck mode (BB-buck mode) and the first mode having a first duty cycle, the first slope compensation comprising a first slope percentage; detect a transition of the buck-boost converter from the first mode to a second mode, the second mode being a second buck-boost mode and the second mode having a second duty cycle that is less than the first duty cycle”. 

The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Patent No. 10,135,340 discloses a buck-boost regulator with ramp compensation control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838